DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2022 is entered.

The Amendment filed by Applicant on 02/15/2022 is entered.

Claims 4 and 16 are canceled.

Claims 9, 11, 20 and 23 are withdrawn from consideration.

Response to Amendment/Arguments
Applicant's amendment and arguments filed on 02/15/2022 have been fully considered and they are found unpersuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-8, 10, 12-15, 17-19 and 21-22 remain rejected under 35 U.S.C. 103 as being unpatentable over Oyama, US 2015/0138778 A1 (hereinafter “Oyama”) in combination with Sato, US 2011/0159713 (hereinafter “Sato”). 

Oyama teaches a crystalline radical polymerizable composition comprising a 70 parts by weight crystalline unsaturated polyester resin (T-855 made by Japan U-Pica Company with melting points ranges within the claimed ranges) for LED reflector, an inorganic filler and a radical polymerization initiator. See Oyama, [0344] – [0350]; Tables 2 & 5.
 
The Applicant has amended claims 1 and 12 to include wherein the crystalline radical polymerizable composition is solid at 23°C. The Applicant states there is no teaching or suggestion regarding wherein the crystalline radical polymerizable composition is solid at 23°C found in Oyama. The Examiner disagrees. Oyama recites a crystalline radical polymerizable compound having a melting point of 50°C. See Oyama, [0111] & Claim 2. The Applicant argument that the solid-state condition pertains only to the resin and not the resin composition whereby if other components are added to the resin one of ordinary do not know what the effect would be on the solid state at room temperature. The Applicant’s arguments are speculative and outside the scope of Oyama, which clearly cite a melting point 50°C for the resin or resin composition, interchangeably. Further there is no component taught in Oyama that results in a drop of melting point below 23°C.

The present invention differs from Oyama in that the present invention requires a silane coupling agent. The Applicant has provided a common understanding that a silane coupling agent improves the adhesion between the filler and the resin. Furthermore, the Applicant speculates that the lack of a silane coupling agent provides for “the formation of an air layer could actually be contributing to the improvement of the reflectance desired in Oyama.” However, the Applicant has not provided experimental data to support their hypothesis or evidence of unexpected results. The Applicant argues Oyama teaches in [0150] & [0305], contrary to what Examiner has stated, the use of silane-based coupling agents. The Examiner argues the sections cited by Applicant on the matter pertains to formulation of the inorganic filler. Thus, the Examiner cannot conclude Oyama teaches away from the use of silane coupling agents. 

Sato teaches in analogous art a radical polymerizable acrylate adhesive comprising a (meth)acrylate monomer (radical polymerizable compound), a film-forming resin, an inorganic filler (40 – 50 parts by mass), silane coupling agent (KBM503 or A-187) and a radical polymerization initiator. See Sato, Abstract; Table 1. In recently decided KSR Int’l Co. v. Teleflex, Inc., the Supreme Court unanimously stated “the 

The Applicant contends there is reason for inhibition when combining Oyama with a silane-based coupling agent. However, the Examiner can find no teaching in Oyama that confirms the use of silane-based coupling agents. The Examiner maintains the obviousness rejection the reasoning behind the obvious rejection that considering Sato whereby a radical copolymerizable composition using components such as inorganic fillers, initiators and silane coupling agents has use in a crystalline radical polymerizable composition (polyesters) as found in Oyama.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102.  The examiner can normally be reached on Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        



rdh